EXHIBIT CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is entered into as of May 30, 2008, by and between Calpine Corporation (“Calpine”) and Charles Clark (“Consultant”), with reference to the following: WHEREAS, Consultant has substantial knowledge regarding Calpine’s accounting and financial operations arising from Consultant’s former employment by Calpine, and has substantial accounting and financial expertise; WHEREAS, Calpine and Consultant have agreed that Consultant will provide consulting services to Calpine pursuant to the terms and conditions of this Agreement; and WHEREAS, in connection with the consulting services contemplated under this Agreement, Consultant acknowledges that he will have access to Calpine’s Confidential Information (as defined below). NOW, THEREFORE, in consideration of the covenants and agreements set forth herein, and subject to the approval of the Compensation Committee of Calpine’s Board of Directors, the parties agree as follows: 1.
